1    JACQUELINE A. FORSLUND
2    Forslund Law, LLC
     CSBN 154575
3    P.O. Box 4476
     Sunriver, OR 97707
4    Telephone: 541-419-0074
5
     Fax:          541-593-4452
     Email:        jaf@forslundlaw.com
6
     Attorney for Plaintiff
7

8
                                    UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA

10   NANNETTE PUCKETT,                   )                Case No. 2:19-CV-01226-AC
11
                                         )
           Plaintiff                     )                STIPULATION AND PROPOSED
12                                       )                ORDER FOR EXTENSION OF TIME
     v.                                  )                TO FILE PLAINTIFF'S OPENING BRIEF
13                                       )
14
     ANDREW M. SAUL,                     )
     Commissioner of Social Security,    )
15                                       )
           Defendant                     )
16                                       )
     ____________________________________)
17

18          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend

19   the time 32 days to January 21, 2020, for Plaintiff to file her Opening Brief, in accordance with the
20
     Court=s Scheduling Order. This is Plaintiff=s second request for an extension. It is requested due to
21
     Plaintiff=s counsel=s heavy workload and plans for a family holiday.
22

23

24

25

26

27   Puckett v. Saul             Stipulation and Proposed Order         E.D. Cal. 2:19-cv-01226-AC

28
                    The parties further stipulate that the Court=s Scheduling Order be modified

     accordingly.
1

2

3                                                 Respectfully submitted,
4    Date: December 17, 2019                      JACQUELINE A. FORSLUND
5                                                 Attorney at Law

6
                                                  /s/Jacqueline A. Forslund
7                                                 JACQUELINE A. FORSLUND
8
                                                  Attorney for Plaintiff
9

10

11
     Date: December 17, 2019                      MCGREGOR W. SCOTT
                                                  United States Attorney
12                                                DEBORAH STACHEL
                                                  Regional Chief Counsel, Region IX
13                                                Social Security Administration
14
                                                  /s/Annabelle Yang
15                                                ANNABELLE YANG
                                                  on behalf of CAROLYN CHEN
16                                                Special Assistant United States Attorney
                                                  *By email authorization
17

18                                                Attorney for Defendant

19
                                                   ORDER
20

21   APPROVED AND SO ORDERED

22
     DATED: December 23, 2019
23

24

25

26

27   Puckett v. Saul             Stipulation and Proposed Order        E.D. Cal. 2:19-cv-01226-AC

28
